DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1 and 3-5 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a nut engaging each of the bolts to encompass the pairs of parallel through-axles” (claim 1: note, there are no nuts which encompass the pairs of parallel through-axles, where encompass is defined as, to form a circle or ring around; encircle, additionally, there is not a single nut which singularly engages every bolt) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a nut engaging each of the bolts to encompass the pairs of parallel through-axles”.
There are no nuts which encompass the pairs of parallel through-axles, where encompass is defined as, to form a circle or ring around; encircle. Additionally, there is not a single nut which singularly engages every bolt.  
Applicant’s representative indicated that the above claim recitation suggests that each single nut and a head of a bolt said single nut was mated with, via the shaft of said bolt, encloses, respectively, the through-axles found between said nut and said bolt head (see the attached interview summary).
The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Garrett (US 3565468).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Garrett discloses a watertight flange for jointing and repairing pipes (see Figs. 1-5 and 7, see the abstract, and Col. 3, lns. 20-36 and Col. 5, lns. 47-58) comprising: 
a ring-shaped sealing gasket (12, see Figs. 1 and 7) having a circular surface (the outer surface(s) or 12), 
a metal body (11, 11a, 11b, 16, 17, and 19 and Col. 3, lns. 20-36) having a metal body length (see the length of the body) and lateral ends (the ends containing 43) perimetrically coupled (coupled being defined as linked) on the circular surface of the ring-shaped gasket (see Fig. 7); and 
closing and clamping elements comprising: bolts (the 26s); and 
pairs of parallel through-axles (see the pairs of 21s) through which the bolts are transversally inserted (see Figs. 1, 3, and 4), the pairs of parallel through-axles (see Fig. 
a nut (30s and 31) engaging each of the bolts (see Figs. 1 and 3) to encompass the pairs of parallel through-axles (see Fig. 1) to achieve closing and clamping of the watertight flange (the structure is made to or is capable of achieving a closing and clamping of the watertight flange).  
The recitation “folded” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 3: Garrett discloses wherein the metal body further comprises a plurality of radial cuts (between the 43s) adapted to contact the circular surface (see Fig. 7). 
The recitation “cuts” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrett (US 3565468), as applied to claims 1, 3, and 5 above. 

Re Clm 4: Garrett discloses wherein the ring-shaped sealing gasket is formed of rubber (see Col. 5, lns. 47-58).
Garrett fails to disclose ethylene propylene diene monomer.
The examiner is taking Official Notice that ethylene propylene diene monomer rubber is an old and well known material for making gaskets.
Ethylene propylene diene monomer rubber is resistance to oil, water, UVs, ozone, cracking, discoloring, and so on, and such a material is used for the purpose of sealing of members, alternatively, such a material would yielded the same predictable result of forming a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/10/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679